DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of specie E in the reply filed on April 21, 2021 is acknowledged.
Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2021.
Claims 1, 4-16, 18-20 and 54 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2021 was filed after the mailing date of the Requirement for Restriction/Election on February 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities: recitation of “…a forward primer which is complimentary to a portion …” and “… a reverse primer which is complimentary to a portion…” “Complimentary” usually refers to a drink or a hotel breakfast, for example, while nucleic acid sequences are “complementary” to other nucleic acid sequences.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “…wherein the step amplifying from the sample…” seems to be missing “of” after “step”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-16, 18-20 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method for determining levels of microsatellite instability in a sample, wherein the method comprises the steps of: 
(a) providing primers for amplifying a plurality of the selected group of microsatellite loci of human genomic DNA identified in Table A 
(b) amplifying from the sample the plurality of selected microsatellite mono-nucleotide repeat loci to give microsatellite amplicons; 
(c) sequencing the microsatellite amplicons; and 
(d) comparing the sequences from the microsatellite amplicons to predetermined sequences and determining any deviation, indicative of instability, from the predetermined sequences.
However, as explained below, Applicant was not in possession of the invention as claimed.
Table A contains 120 microsatellite sequences, therefore the claims are drawn to a very large genus of a set of 10 or more microsatellites selected from the 120 listed. As an example, a number of combinations of 10 microsatellites selected from 120 is (120!)/(10!x 110!), or 2.46 x 1014. For 17 microsatellites, the number of possible combinations to be selected is 1.24 x 1021, and for 25 microsatellites, the number of possible combinations is 6.42 x 1027. As can be seen from the above calculations, the total number of possible combinations of elements is extremely large, since “greater than 10” encompasses all the numbers between 10 and 120.
For this extremely large genus Applicant provided two sets of microsatellites which might be useful in detecting microsatellite instability (MSI) in patients with Lynch syndrome: an 18 marker set consisting of DEPDC2, LR46, AL359238, AL954650, AP003532_2, TTK, AL355154, AVIL, GM29, LR32, ASTE1, GM07, GM14, LR11, LR48, IM49, LR36 and LR44, and a 17-marker panel consisting of LR49, IM66, LR20, GM11, LR24, IM16, GM17, GM9, GM7, LR36, LR44, LR48, LR11, AP003532_2, DEPDC2, GM14 and IM49, with a 9 marker overlap between the two sets.
As stated by MPEP 2163.II.A.3(a)(ii):
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)”
In conclusion, the number of species of microsatellite sets useful for determination of MSI presented by Applicant is not commensurate in scope with the number of species in the claimed genus, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 4-16, 18-20 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


	The nature of the invention and breadth of claims

	Claims 1, 4-16, 18-20 and 54 are broadly drawn to a method of determining levels of microsatellite instability in a sample by amplification of a plurality of a selected group of microsatellite loci listed in Table A, sequencing the amplicons and comparing the sequences from the microsatellite amplicons to predetermined sequences and determining any deviation.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
	
Working Examples
	The specification has working examples of determining microsatellite sequences which could be useful in diagnosing Lynch syndrome. In Example 1, Applicant selected 120 repeats by mining a whole genome database and applying multiple filters, including feasibility of designing primers to amplify the repeats. The selected 120 repeats are listed in Table 1.
	Applicant further tested the selected repeats in 6 Lynch Syndrome tumors, matching normal mucosa and 6 MSS (microsatellite stable) tumors. Applicant selected 10 markers from the whole genome analysis which were unstable in at least 60% of MSI-H samples and 10 markers selected from literature for a total of 20 markers shown in Table 2.
	Applicant then proceeded to define a threshold for calling an instability by using 92 tumor samples, out of which 58 samples provided amplicons. Applicant stated the following (page 41, last paragraph, continued on page 42):
“The inventors have determined that sequencing error is dependent to some degree on the length of the homopolymer. Therefore different thresholds for calling instability will be needed for different homopolymer lengths. Thresholds for calling a marker unstable can be determined for each repeat length by assessing the sensitivity and specificity of each of the individual markers. Sensitivity and specificity are used to measure test accuracy. Sensitivity is measured as the fraction of patients who have a condition and have a positive test result for it. Specificity is the fraction of patients who don't have a condition and have a negative for that condition.”
	Applicant proceeded to analyze sensitivity and specificity of the 20 markers shown in Table 2, to select an 18 marker panel consisting of DEPDC2, LR46, AL359238, AL954650, AP003532_2, TTK, AL355154, AVIL, GM29, LR32, ASTE1, GM07, GM14, LR11, LR48, IM49, LR36 and LR44.
	Further analysis included determination of thresholds for differentiating tumors by MSI status. Different thresholds were set for different repeat sizes, as shown in Table 3 on pages 44/45, and percentages of false negative and false positive calls for MSI-H and MSS. As stated by Applicant (page 45, second paragraph):
“The sensitivity of the marker panel could easily be adjusted by adding more repeats. The specificity is more important because false positives can accumulate. Individual repeats being classed as unstable in MSS samples is therefore more of a problem than individual repeats being classed as stable in MSI-H samples. In fact because replication errors in MSI-H samples occur randomly it is expected that some of the repeats in MSI-H samples will not be affected by replication errors and will therefore remain stable. To better reflect this, different weighting can be placed on false positive and false negative errors. Different weightings of errors were assessed to see how they would affect the false positive and false negative error rates for the sequenced panel of tumours, and the number of unstable repeats in MSI-H and MSS tumour samples.”
	Applicant proceeded by adjusting error weights so that a false positive error was 1.5 x worse than a false negative error and the deletion frequency errors were adjusted accordingly. This adjustment reduced the false positive errors for the 11 and 12 bp repeats (Table 4). Applicant stated (page 46, second paragraph):
“The new deletion frequency thresholds (see Table 4) were then used to calculate how many repeats passed the thresholds for each tumour sample. Using the new thresholds all the MSI-H tumours still have 5 or more repeats that are classified as unstable while none of the MSS tumours have more than 2 unstable repeats. The panel of 18 repeats is therefore able to correctly classify every MSS and MSI-H cancer correctly using a cut-off of 3-5 unstable repeats to classify a sample as MSI-H. By weighting false positive errors as 1.5 times more costly than false negative errors the panel of 18 repeats is better able to differentiate between the MSI-H and MSS samples.”
	Applicant then proceeded to adjust the error weights two more times, in order to obtain no false positive errors in the MSS group. As stated by Applicant (page 49, second paragraph):
“When the panel of 28 MSI-H tumours and 30 MSS tumours is analysed using the deletion frequency thresholds found in Table 6, there are 2 or more repeats classed as unstable in all of the MSI-H tumours. Because the thresholds for each repeat length have been set so that there are no false positive errors the panel of 18 repeats is able to correctly classify all MSS and MSI-H tumours if a cut-off of 1-2 unstable repeats is used to classify a sample as MSI-H.”
	In Example 2 Applicant tested a set of shorter markers to determine whether they can be used to differentiate between MSI-H and MSS tumors. Eight markers were found based on analysis of 55 colorectal cancer (CRC) samples. These 8 markers were combined with nine previously determined markers for a new panel of 17. Applicant stated (page 50, second paragraph, continued on page 51):
“….When the panel of 28 MSI-H tumours and 30 MSS tumours is analysed using the deletion frequency thresholds found in Table 6, there are 2 or more repeats classed as unstable in all of the MSI-H tumours. Because the thresholds for each repeat length have been set so that there are no false positive errors the panel of 18 repeats is able to correctly classify all MSS and MSI-H tumours if a cut-off of 1-2 unstable repeats is used to classify a sample as MSI-H.”
	In conclusion, Applicant provided two sets of repeats which might be useful in determining whether colorectal tumors have MSI-H, however, the sensitivity and specificity of detection are determined by specific threshold and error values used in the calculations.
Guidance in the Specification.
	
The specification provides no evidence that the disclosed two sets of microsatellite markers have usefulness in the detection of MSI tumors of any kind other than the Lynch Syndrome tumors, and only under very specific data processing conditions.  The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention. Further, the claims do not require that the sample be obtained from a patient with a tumor, and even if they did, there are numerous types of samples for analysis, including paraffin-embedded sample, fresh tumor tissue, circulating tumor DNA or circulating tumor cells, to name a few. Applicant did not show that the same results could be obtained in any sample type.
Table A contains 120 microsatellite sequences, therefore the claims are drawn to a very large genus of a set of 10 or more microsatellites selected from the 120 listed. As an example, a number of combinations of 10 microsatellites selected from 120 is (120!)/(10!x 110!), or 2.46 x 1014. For 17 microsatellites, the number of possible combinations to be selected is 1.24 x 1021, and for 25 microsatellites, the number of possible combinations is 6.42 x 1027. As can be seen from the above calculations, the total number of possible combinations of elements is extremely large, since “greater than 10” encompasses all the numbers between 10 and 120.
For this extremely large genus Applicant provided two sets of microsatellites which might be useful in detecting microsatellite instability (MSI) in patients with Lynch syndrome: an 18 marker set consisting of DEPDC2, LR46, AL359238, AL954650, AP003532_2, TTK, AL355154, AVIL, GM29, LR32, ASTE1, GM07, GM14, LR11, LR48, IM49, LR36 and LR44, and a 17-marker panel consisting of LR49, IM66, LR20, GM11, LR24, IM16, GM17, GM9, GM7, LR36, LR44, LR48, LR11, AP003532_2, DEPDC2, GM14 and IM49, with a 9 marker overlap between the two sets.
There is no other guidance in the specification as to which of the billions of different microsatellite sets can be used in the determination of MSI in any sample from any subject.
The unpredictability of the art and the state of the prior art
	
As can be seen from the references cited below, determining a level of MSI in a sample is an unpredictable process. First, as detailed by Bonneville et al. (JCO Precision Oncology, DOI: 10.1200./PO.17.00073, pp. 1-15, October 2017), MSI instability was detected in 27 different tumor types after analysis of whole exome sequencing, with the levels of MSI varying between tumor types (page 3, last paragraph; page 4; Fig 1 A and B). Bonneville et al. stated the following (page 3, last paragraph; page 4, first paragraph):
“…In addition, we attempted to determine which specific microsatellite loci performed best across the greatest number of cancer types (Data Supplement). Of 2,530 loci, we identified 22 loci that, within at least five cohorts, had an MSI-H versus MSS difference score greater than 0.75 and were sufficiently covered by at least 50% of samples in the cohort (Appendix Table A2). Only two loci that were assessed in the Bethesda14 and Promega73 MSI-PCR panels were included in our 2,530 loci, and neither of these were within the set of 22 top-performing loci. These results indicate a striking heterogeneity of MSI patterns across various types of cancer.”
	Further, Bonneville et al. detected MSI in adrenocortical carcinoma (ACC), cervical cancer (CESC) and mesothelioma (MESO) (page 4). Bonneville et al. stated (page 6, last paragraph, continued on page 7):
	“In summary, we have detected MSI in multiple cancer types, including ACC, CESC, and MESO, which indicates that MSI may affect non–Lynch syndrome tumor types. Within each type of cancer having MSI, we identified which loci—among 2,530—were most predictive of overall tumor MSI status. With additional analysis, these well-performing loci may form the basis of a targeted NGS panel for pancancer MSI detection. In addition, we found that MSI-H tumors in ACC and CESC have higher mutational burden than MSS tumors of these types. Given our observations of a long tail of MSI-H tumors across multiple cancer types, we propose that these and other, less common cancers undergo evaluation for MSI.”
	As taught by Zhang (J. Mol. Diagn., vol. 10, pp. 301-307, 2008; cited in the IDS), microsatellite instability is not specific to Lynch syndrome, but occurs in 10-15% of sporadic colorectal cancers (page 304, sixth paragraph). Further, Zhang teaches that tumors with mutations in the MSH6 protein exhibit lower levels of MSI (page 305, third paragraph).
	Boland et al. (Gastroenterol., vol. 138, pp. 2073-2087, 2010; cited in the IDS) reviewed microsatellite instability in colorectal cancer. They pointed out that 12-17% of sporadic colorectal tumors have MSI (page 2079, fourth paragraph). They offer the following advice (page 2080, fourth paragraph):
	“Consequently, it is essential to know more about a colorectal tumor than whether there is MSI or not. Lynch syndrome tumors are associated with germline mutations in DNA MMR genes,37 occur in younger individuals, can have KRAS mutations (but never BRAF mutations), and are associated with a better prognosis than non-MSI tumors.68 Most sporadic colorectal tumors with MSI occur in older individuals, have BRAF mutations in about half of the cases (V600E), are associated with a background of CIMP, and are associated with a reduced mortality. Curiously, BRAF mutations, which are detected in sporadic but not familial CRCs with MSI are associated with reduced mortality.64”
	Finally, Boland et al. teach that international consensus developed in 1997 standardized the meaning of the term “MSI” (page 2083, sixth paragraph):
	“…The term MSI, when not otherwise modified, refers to MSFI-high, in which, >30% of the micro satellite marker panel is mutated, as defined in the Bethesda guidelines,110 The definition of MSI-high permits the characterization of a group of CRCs with similar clinical and pathological characteristics. However, if enough different microsatellite markers are used, a larger proportion of CRCs will be found to have at least 1 mutated micro satellite. Those CRCs in which at least 1 but <30% of the markers are mutated are called MSI-low and have clinical features of microsatellite-stable tumors. MSI-low has been observed in many tumor types.111-113”
	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method to detect any MSI in any biological sample from any subject, or from any tumor associated sample. Considering billions of different sets of microsatellites which can be selected from Table A, one of ordinary skill in the art would need to analyze their presence and possible variants in all possible samples in all possible subjects, and then determine the thresholds appropriate for each condition to call MSI. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the presence of MSI is determined by a multitude of conditions and cancers, as well as the selection and detection of a set of unspecified microsatellites, the factor of unpredictability weighs heavily in favor of undue experimentation. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, and the teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1, 4-16, 18-20 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claims 1, 4-16, 18-20 and 54 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “microsatellite loci of human genomic DNA identified in Table A”. As stated by 2173.05(s):
2173.05(s) Reference to Figures or Tables [R-10.2019]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
	Therefore, since Table A contains named microsatellites, these names should be included in the claim.
	B) Claims 4 and 54 are indefinite over the recitation of “…selected group of microsatellite loci of human genomic DNA of Table A and/or Table B or at least 17 of the selected group of microsatellite loci of human genomic DNA of Table A and/or Table B or at least 18 of the selected group of microsatellite loci of human genomic DNA of Table A and/or Table B” in claim 4.
	As stated by 2173.05(s):
2173.05(s) Reference to Figures or Tables [R-10.2019]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
	Therefore, since Table A contains named microsatellites, these names should be included in the claim. Table B contains primers identified by SEQ ID NOs, so they should be recited in the claim.
	C) Claim 54 is indefinite over the recitation of “…microsatellite loci of human genomic DNA of Table A”. As stated by 2173.05(s):
2173.05(s) Reference to Figures or Tables [R-10.2019]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
	Therefore, since Table A contains named microsatellites, these names should be included in the claim.
14.	No references were found teaching or suggesting the instant claims, but they are rejected for reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 18, 2021